Case 0:18-cv-60177-WPD Document 96 Entered on FLSD Docket 05/02/2019 Page 1 of 2



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                      FORT LAUDERDALE DIVISION

      JEROME WEBB, for himself and on
      behalf of those similarly situated,

                     Plaintiff,                            CASE NO.: 0:18-CV-60177-WPD

      vs.

      RMS PROPERTIES, INC., a Foreign
      Profit Corporation, a/k/a RMS
      PROPERTIES OF ILLINOIS, INC., and
      ROSHAN SHOFFET, a/k/a RON
      SHOFFET, Individually,

                     Defendants.
                                                /

                                  ORDER APPROVING JOINT MOTION
                                  FOR ENLARGEMENT OF DEADLINES

            THIS CAUSE is before the Court on the Joint Motion for Enlargement of Deadlines [DE

  94] (the “Motion”), filed herein on April 30, 2019.

  IT IS HEREBY ORDERED that the Joint Motion for Enlargement of Deadlines is hereby

  GRANTED, and the Deadlines are hereby extended as follows:1

            Discovery Deadline                                   November 6, 2019

            Substantive Pretrial Motions                         December 6, 2019

            Daubert Motions                                      60 days before calendar call

            Mediation Cutoff                                     60 days before calendar call

            Mandatory Pretrial Stipulation                       February 14, 2020

            Motions in Limine                                    February 14, 2020

            Responses to Motions in Limine                       February 21, 2020


  1
   The parties are free to agree upon other deadlines as long as they are not contradicted by the Court’s Scheduling
  Order [DE 20] or this Order.
Case 0:18-cv-60177-WPD Document 96 Entered on FLSD Docket 05/02/2019 Page 2 of 2



         Jury Instructions or
         Proposed Findings & Conclusions           February 21, 2020

         Voir Dire Questions                       Calendar call

         Exhibit List for Court                    First day of Trial (impeachment excepted)

         Witness List for Court                    First day of Trial (impeachment excepted)

  Trial Term commencing March 2, 2020. Calendar call February 28, 2020.

         DONE AND ORDERED this 1st day of May, 2019, in Chambers in Ft. Lauderdale,

  Florida.




  Copies furnished to:
  All counsel of record




                                             -2-
